Citation Nr: 1737076	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-24 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 percent for service-connected coronary atherosclerotic heart disease and myocardial infarction, status post bypass surgery, (hereinafter "heart disability") for the period from April 1, 2013 through June 21, 2015, to include restoration of a 100 percent rating.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The January 2013 rating decision reduced the Veteran's 100 percent rating for service-connected heart disability to 60 percent, effective April 1, 2013.  The August 2015 rating decision denied entitlement to a TDIU, and granted the Veteran a 100 percent rating for his service-connected heart disability, effective June 22, 2015.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2014.  A transcript of that hearing is of record.  

These matters were previously before the Board in January 2015 and September 2016, when they were remanded for further development.  The matters now return to the Board for appellate consideration.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In the Veteran's June 2013 notice of disagreement, he expressed disagreement with the RO's rating reduction.  The RO issued a July 2013 statement of the case concerning the issue of "evaluation of coronary atherosclerotic heart disease and myocardial infarction status post bypass surgery currently rated as 60 percent disabling."  His July 2013 formal appeal indicated that he was appealing the issues listed in the statement of the case.  At the Veteran's October 2014 hearing, he was informed that the issue of entitlement to an increased rating for his heart disability was for consideration, and this was echoed in subsequent Board decisions.  The Board also found that a claim for a total disability rating due to individual employability resulting from service-connected disability (TDIU) was raised by Rice v. Shinseki, 22 Vet. App. 447 (2009) as part and parcel to the claim for an increased rating.  As such, the issues for appellate consideration are as framed on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The January 2013 reduction in the disability rating assigned to the heart disability from 100 percent to 60 percent was not supported by evidence demonstrating improvement in the disability.

2.  The Veteran's 100 percent rating for his service-connected heart disability has been restored, and the Veteran does not have other service-connected disability or disabilities independently ratable at 60 percent or 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the Veteran's service-connected heart disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.104, Diagnostic Code 7005 (2016).

2.  The issue of entitlement to a TDIU is moot.  38 U.S.C.A. §§ 1114(s), 7105 (West 2014); 38 C.F.R. § 20.202 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., restoring the 100 percent disability rating for the service-connected heart disability, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993). 

Legal Criteria - heart disability rating

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  Here, the 100 percent rating had been in effect for less than five years at the time the reduction took place.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  For service-connected disabilities not covered by 38 C.F.R. § 3.344 (a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c).

With regard to rating reduction matters, VA regulations provide that where the reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112 (b)(6); 38 C.F.R. § 3.105 (e).  In this case, the Veteran's compensation payments were reduced, and an August 2012 letter satisfied the procedural requirements of 38 C.F.R. § 3.105 (e).

The issue is whether the rating reduction was proper due to improvement of the service-connected disability.  VA regulations require that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  The provisions of 38 C.F.R. § 4.2 establish that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  

The Veteran's service-connected heart disability is evaluated under Diagnostic Code 7005.  38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (DC) 7005 (2016).  

Under DC 7005, a 100 percent rating contemplates coronary artery disease resulting in chronic congestive heart failure; or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.  One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).


Analysis

Prior to reduction, a February 2011 Disability Benefits Questionnaire (DBQ) showed the Veteran did not have congestive heart failure, and that his heart disability did not impact his ability to work.  A VA examination, also from February 2011, showed the Veteran's heart disability required treatment with continuous medication, no congestive heart failure, no cardiac hypertrophy or dilation and coronary atherosclerosis.  That exam showed that the Veteran self-reported being capable of 1-3 METS with dyspnea and fatigue.  The examiner stated that his condition impacts his ability to work and that he can walk one block on flat ground or climb one flight of stairs without dyspnea or fatigue.  An April 2011 study showed an ejection fraction of 67 percent.  

The Veteran had another VA examination in May 2012.  The Veteran continued medication treatment, and his examination now revealed trace edema in the lower extremities and elevated blood pressure.  A study showed ejection fraction at 70 percent, with abnormal wall thickness and moderate diastolic dysfunction.  The Veteran stated that he walks for 40 minutes twice a week, but did not indicate what distance he is able to cover in that time, and indicated that he did not have chest pain, dyspnea, or dizziness associated with that exercise.  There was no congestive heart failure.  The Veteran reported activity at a level of 3-5 METS and did not indicate that the Veteran had any symptoms of dyspnea, fatigue, angina, dizziness, or syncope at that level.  The examiner stated that METS limitation was due to multiple factors, but did not assign a percentage due to his heart disability and did not list any other factors.  The examiner further stated that the Veteran's heart condition did not impact the Veteran's ability to work.  

A November 2012 private stress test showed reported angina.  The Veteran reported chest pain, shortness of breath, and fatigability on exertion.  The Veteran was able to exercise for less than 5 minutes.  The Veteran complained of dyspnea at the end of 4 minutes and 37 seconds, with myocardial ischemia.

A December 2012 DBQ showed the Veteran with mild aortic insufficiency, continuous medication use, elevated blood pressure, hypertrophy, and an ejection fraction of 70 percent.  There was abnormal wall motion and thickness.  The November 2012 stress test was noted as abnormal.  The DBQ estimated, per Veteran report, a level of 3-5 METS, with dyspnea, fatigue, angina, and dizziness.  The clinician attributed only 60 percent of the METS level to his heart condition, but then stated that no other medical conditions limited the METS level.  The examiner opined that the Veteran's heart disability had an impact on the Veteran's ability to work.  

Treatment records from April 2014 show a treadmill test where the Veteran had to stop after three minutes, and a deterioration of circulation since last study.  There was dyspnea with walking and fatigue.  The Veteran testified at a VA hearing in October 2014.  There, the Veteran testified that his heart condition caused him difficulty sleeping, chest pain, and extremity pain and numbness.  The Veteran said he cannot lift heavy items, as doing so makes him dizzy.  The Veteran stated that he was tired after walking 100 yards, and had to stop and catch his breath.  The Veteran indicated that he had not worked since the 1990's, and had extremity pain for the last 3 years.  The Veteran stated that his heart condition prevented employment, and that he even has difficulty driving due to dizziness.  He reported a past career as a butcher and a high school equivalency.

An August 2015 VA examination showed an ejection fraction of 62.  The examiner stated that the Veteran reported a METS level of 1-3, and that he could climb a flight of stairs without stopping, but that the Veteran would tire and become short of breath after walking 3 blocks.  The examiner stated the METS level was not all due to heart conditions, but then did not indicate what conditions impacted the METS level.  The examiner stated that his heart disability impacted his ability to work.  

In this case, based on the history of the Veteran's heart disability, the clinical findings, the Veteran's reported symptoms, and functional impairment, the Board finds that the Veteran's disability rating should not have been reduced.  Again, in all rating reduction cases, the Board must consider the recorded history of the disability, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; see also Brown, 5 Vet. App. 413 (1993).  

The Veteran credibly testified in 2014 that he becomes short of breath after walking short distances and experiences chest pain, extremity pain, dizziness, and numbness.  However, the Veteran's May 2012 VA examination and December 2012 DBQ both show the Veteran's METS level at 3-5.  Such measurements are indicative of improvement.  The examiner did not elicit the distance the Veteran was able to walk during his weekly exercise, and while the examiner stated that the Veteran self-reported limiting himself to 3-5 METS, the lack of any reported accompanying symptoms leaves the reasons for any limitation unclear.  A complete view of the history of the Veteran's heart disability shows consistent complaints of dyspnea or fatigue on exertion on walking distances ranging from 100 yards, 3 blocks, to exercising for under 5 minutes, and later for 3 minutes of exercise.  Thus, the May 2012 VA examination is incomplete in determining the functional limitations of the Veteran, and is inconsistent with the medical findings from the rest of the record, notably evaluations in February 2011 and November 2012.  For the above stated reasons, the Board affords the May 2012 VA examination less probative weight in determining the consistent picture of the severity of the Veteran's heart disability.  

The Board also acknowledges that the December 2012 clinician believed the Veteran's self reporting to limit him to a level of 3-5 METS.  However, the form used in determining that level lists the ability to walk 1-2 blocks under 1-3 METS, and the Veteran reported being able to walk, by his own estimation, 3 blocks before becoming short of breath and fatigued.  The Board finds that the ability to walk one more block is not indicative of improvement in the ability to function under ordinary conditions of life and work.  Since his original 100 percent rating, the Veteran has consistently reported shortness of breath, dizziness, and fatigue after walking short distances and exertion of his upper body.  Therefore, the Board finds that the medical evidence of record does not consistently show that the Veteran's disability reflects improvement in his ability to function.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510 (2014).  Accordingly, the criteria for the restoration of the 100 percent rating for the period prior to June 22, 2015 have been met.


TDIU

As the decision above restores the Veteran's 100 percent rating for his service-connected heart disability, and because the Veteran does not have other service-connected disability or disabilities independently ratable at 60 percent or 100 percent for the purposes of awarding special monthly compensation under 38 U.S.C.A. § 1114, the issue of entitlement to a TDIU is moot, and dismissal of the appeal is appropriate.


ORDER

The 100 percent disability rating for the service-connected heart disability is restored from April 1, 2013 through June 21, 2015.

The issue of entitlement to a TDIU has been rendered moot, and is dismissed.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


